Citation Nr: 1824402	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, subsequent to the issuance of the March 2015 supplemental statement of the case, additional evidence consisting of VA examination reports referable to hearing loss and tinnitus, vocational rehabilitation records, and VA treatment records dated from March 2014 to August 2016 were associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, the Board finds that it is either duplicative of the evidence previously considered or irrelevant to the issues on appeal.  38 C.F.R. 
§ 20.1304(c) (2017).  In this regard, the newly received VA treatment records only document ongoing treatment for the Veteran's knee pain, a fact already documented in the record and considered by the AOJ.  Therefore, the Board finds no prejudice to her in proceeding with a decision at this time.

The Board also notes that, in March 2015, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Disabled American Veterans.  Thereafter, in February 2018, she submitted a VA Form 21-22 in favor of Oregon Department of Veterans Affairs.  However, as the Veteran's current appeal was certified to the Board in May 2015 and such change in representation was submitted more than 90 days thereafter without good cause, the Board finds that, at the current time, Disabled American Veterans retains representation of the Veteran in her appeal.  38 C.F.R. § 20.1304 (a), (b); see e.g. Perez v. Shinseki, 25 Vet. App. 190 (2011) (the Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's patellofemoral syndrome of the right knee is manifested by pain, to include on movement, resulting in functional limitations; however, there was no loss of range of motion, even in consideration of the Veteran's subjective reports and corresponding functional impairment, and there is no evidence of recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's patellofemoral syndrome of the left knee is manifested by pain, to include on movement, resulting in functional limitations; however, there was no loss of range of motion, even in consideration of the Veteran's subjective reports and corresponding functional impairment, and there is no evidence of recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for patellofemoral syndrome of the right knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017). 

2.  The criteria for an initial rating of 10 percent, but no higher, for patellofemoral syndrome of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the Veteran is currently in receipt of noncompensable ratings for patellofemoral syndrome of the right and left knees, effective January 31, 2012.  In her February 2013 notice of disagreement, she indicated that she was seeking the assignment of 10 percent ratings for such disabilities.  Therefore, as the Board herein awards such ratings, it is considered a full grant of the benefit sought on appeal with regard to both issues. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See id. at 126.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's patellofemoral syndrome of the right and left knees is currently evaluated pursuant to DC 5257.  Such DC provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  However, as will be discussed below, there is no evidence that either of the Veteran's bilateral knee disabilities is manifested by recurrent subluxation or lateral instability.  Rather, such are manifested by pain with functional limitations that more nearly approximate limitation of flexion as contemplated under DC 5260.  Therefore, the Board finds it appropriate to rate the Veteran's bilateral knee disabilities pursuant to DC 5260 rather than DC 5257.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).

In this regard, DC 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

The Veteran contends she is entitled to a compensable rating due to painful motion in both her knees, which limits her functional ability.  She complains of knee pain frequently with prolonged walking, sitting, standing, lifting, and climbing stairs.  

At a December 2012 VA examination, the examiner noted the diagnosis of patellofemoral syndrome, as well as the Veteran's reports of current knee pain.  However, upon testing, she had full range of motion of both knees and the examiner noted no objective indications of pain on motion.  Furthermore, the Veteran denied flare-ups and had no additional loss of function after repetitive use testing was noted.  However, the examiner indicated that the Veteran had functional loss and/or functional impairment of the knee and lower leg described as mild grinding under the bilateral knee caps with full range of motion and no loss of function.  The examiner further noted that the Veteran had no instability, subluxation, meniscal condition, or tenderness or pain on palpitation.  She included clinical findings from a March 2012 weight-bearing test administered in response to the Veteran's complaints of pain in the knees for several years.  The findings showed no significant clinical results.  Additionally, the examiner noted x-ray results showed arthritis in the Veteran's right knee.

However, while the December 2012 VA examiner determined that the Veteran did not have any loss of function of her bilateral knees, she also found that there was functional impairment in the form of mild grinding under the bilateral knee caps.  Moreover, the Veteran's VA treatment records contain consistent reports of bilateral knee pain and limited functioning, to include reduced mobility, and corresponding treatment for such complaints.   

Therefore, based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that initial 10 percent ratings are warranted for her bilateral knee disabilities. As noted above, a compensable 10 percent rating is warranted under DC 5260 when there is flexion limited to 45 degrees.  However, the Board must take into account the additional limitations the Veteran experiences due to such symptoms as pain.  DeLuca, supra; Burton, supra; 38 C.F.R. §§ 4.40, 4.59.  In this regard, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, the Board finds that the Veteran's patellofemoral syndrome of the bilateral knees is manifested by pain, to include on movement, resulting in functional limitation.  Accordingly, initial 10 percent ratings are warranted.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5260.  
In making its decision, the Board considered the Veteran's competent lay statements describing her left and right knee symptoms and their effects on her daily life and occupation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has no reason to doubt the  veracity of these statements, and as discussed above, it has accordingly found them highly probative. 
While the Veteran has limited her appeal, and the award of the initial 10 percent ratings for her bilateral knee disabilities satisfied such in full, to Board notes that the remainder of the DCs referable to the evaluation of the knee are inapplicable as there is no ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, limitation of extension, ankylosis, impairment of the tibia or fibula, or genu recurvatum.  As such, higher or separate ratings under DCs 5256, 5257, 5258, 5259, 5261, 5262, and 5263, respectively, are not warranted.
The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected patellofemoral syndrome of the bilateral knees; however, the Board finds that her symptomatology has been stable during the period on appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.
Neither the Veteran nor her representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Therefore, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's patellofemoral syndrome of the right and left knees.  In reaching such determination, the Board has applied the benefit of the doubt doctrine; however, insofar as a higher or separate rating for such disabilities is not warranted, the preponderance of the evidence is against such aspects of the Veteran's claims and such doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial rating of 10 percent, but no higher, for patellofemoral syndrome of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 10 percent, but no higher, for patellofemoral syndrome of the left knee is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


